FILED
                              NOT FOR PUBLICATION                            MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



In re: AVRAM MOSHE PERRY,                         No. 11-60011

                 Debtor.                          BAP No. 10-1265


AVRAM MOSHE PERRY,                                MEMORANDUM *

                 Appellant,

  v.

KEY AUTO RECOVERY; CHASE
AUTO FINANCE,

                 Appellees.



                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Kirscher, Markell, and Pappas, Bankruptcy Judges, Presiding

                               Submitted March 6, 2012 **

Before:         B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Avram Moshe Perry appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) order denying leave to appeal an interlocutory order of the bankruptcy

court setting aside the clerk’s entry of default in an adversary proceeding. We

dismiss.

      We lack jurisdiction to review the bankruptcy court’s order setting aside the

entry of default because it is not an appealable final order. See Symantec Corp. v.

Global Impact, Inc., 559 F.3d 922, 923 (9th Cir. 2009) (order) (entry of default is

not a final appealable order); see also Silver Sage Partners, Ltd. v. City of Desert

Hot Springs (In re City of Desert Hot Springs), 339 F.3d 782, 787-88 (9th Cir.

2003) (no jurisdiction to review BAP’s exercise of discretion to construe appeal as

interlocutory).

      DISMISSED.




                                           2                                    11-60011